Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146489                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  _________________________________________                                                        Bridget M. McCormack
                                                                                                         David F. Viviano,
  In re GWENDOLINE LOUISE STILLWELL                                                                                  Justices
  TRUST.
  _________________________________________
  DAVID N. McPHAIL, Trustee of the
  Gwendoline Louise Stillwell Trust,
              Petitioner-Appellee,
  v                                                                SC: 146489
                                                                   COA: 307822
                                                                   Clinton Probate
  CHRISTINE ANN DUDLEY-MARLING, IAN                                Ct: 11-027722-TV
  DUDLEY-MARLING, and ANNE DUDLEY-
  MARLING,
            Respondents-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 29, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2013
           h0617
                                                                              Clerk